Citation Nr: 0631152	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for hammer toes of the 
right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to September 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied the 
veteran's claim for an increased rating for hammer toes of 
the right foot.  

The June 2003 rating decision on appeal also denied increased 
ratings for the veteran's right wrist and residual of injury 
to right fifth finger disorders.  He did not disagree with 
those denials.  However, in a February 2005 statement, he 
again argued the severity of these conditions had worsened, 
reasonably raising additional claims for increased ratings.  
This is REFERRED to the RO for appropriate action.

The veteran also perfected his appeal as to entitlement to a 
rating in excess of 40 percent for brain trauma with 
headaches, also claimed as a seizure disorder.  However, in a 
statement he signed that was received by VA on July 20, 2004, 
he indicated that "I wish to withdraw my hearing request 
this day.  I am satisfied with the grant of 40% evaluation 
for my seizure disorder."  He has withdrawn his appeal with 
respect to this claim, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  


FINDINGS OF FACT

1.  On June 26, 2003, the veteran was informed that his claim 
for an increased rating for hammer toe deformity of the right 
foot was denied.  He was advised of his appellate rights.

2.  After receiving a timely notice of disagreement (NOD), 
the veteran was provided a statement of the case (SOC) on May 
12, 2004.

3.  A substantive appeal (VA Form 9) addressing the claim for 
a higher rating for a seizure disorder was received on May 
21, 2004.  This VA Form 9 did not discuss any errors of fact 
or law regarding the claim for a higher rating for hammer toe 
deformity of the right foot. 

4.  A substantive appeal (VA Form 9) addressing the claim for 
a higher rating for hammer toes of the right foot was 
received on July 20, 2004.


CONCLUSION OF LAW

The veteran's substantive appeal to the June 2003 rating 
decision which denied the claim for an increased rating for 
hammer toe deformity of the right foot was not timely filed, 
and the Board lacks jurisdiction to consider this issue.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 
20.200, 20.202, 20.300, 20.302, 20.303, 20.304, 20.305 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to an Increased Rating for Hammer Toe 
Deformity

In order for the Board to have jurisdiction to review an RO 
denial, there must be a timely substantive appeal.  A timely 
substantive appeal requires, first, a written Notice of 
Disagreement (NOD) within one year after the date of notice 
of the RO denial.  Thereafter, the RO must issue a Statement 
of the Case (SOC) on the matter being appealed.  Then, appeal 
must be perfected by a final step - the filing of a VA Form 9 
or other written equivalent thereof, indicating an intention 
to seek appeal to the Board.  A timely substantive appeal is 
one filed in writing, within 60 days of the date of notice of 
the SOC, or within the remainder of the one-year period of 
the date of notice of the RO decision being appealed, 
whichever is later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the SOC.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2006).


The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d) (2004).  The 
agency of original jurisdiction (that is, RO) may close the 
case for failure to respond after receipt of the SOC (see 38 
C.F.R. §§ 19.32 (2004)), but a determination as to timeliness 
or adequacy of any such response for the purposes of appeal 
is in the province of the Board.  38 U.S.C.A. § 7105(d); 38 
C.F.R. § 20.101(d).

The veteran was informed of the rating decision denial of his 
claim for an increased rating for a hammer toe deformity of 
the right foot in a letter dated June 26, 2003.  He submitted 
a Notice of Disagreement in November 2003, and a SOC was 
issued and mailed to the veteran on May 12, 2004.  The 
veteran submitted a Form 9 specific to his claim for an 
increased rating for brain trauma with headaches which was 
received by the RO on May 21, 2004.  This cannot reasonably 
be accepted as an appeal concerning his hammer toe condition 
since he checked the box indicating that he was only 
appealing specific issues and he then entered argument 
concerning the seizure disorder only, without any mention of 
the hammer toe deformity.

Following the appeal of the seizure disorder claim, a hearing 
was scheduled for July 20, 2004.  On that date, the veteran 
submitted two documents:  a statement withdrawing his request 
for a hearing and his claim for a higher rating for the 
seizure disorder and a VA Form 9 as to the issue of hammer 
toes of the right foot.  

Here, the veteran must have perfected his appeal to the Board 
within sixty days following the May 12, 2004 notice of the 
SOC, as such date would have been later than the alternative 
deadline of one year following notice of the RO's rating 
decision.  The Board notes that the deadline for a timely 
Substantive Appeal would have been July 11, 2004, owing to 
the thirty one days in May.  There is no evidence of 
communication from the veteran or his representative seeking 
an extension of time to perfect an appeal.  See 38 C.F.R. § 
20.303 (2006).

The Form 9 received on May 21, 2004, although within the 
appeal period, cannot be accepted as an adequate appeal for 
the reasons given above.  To summarize, the veteran only 
discussed his seizure disorder claim and did not check the 
box indicating he was appealing all issues in the recent SOC.  
The VA Form 9 on the hammer toe claim was received by the RO 
on July 20, 2004.  Under 38 C.F.R. § 20.305, a U.S. Postal 
Service postmark date (as opposed to the date of receipt) is 
acceptable for the purposes of determining timely filing of a 
written document.  It is clear, however, from the 
circumstances that the veteran did not mail the VA Form 9.  
Rather, he apparently reported for a hearing scheduled that 
day, and submitted a VA Form 9, which was not only received 
by VA on July 20, 2004, but was dated and signed by the 
veteran that same day.  Regardless, the veteran's Form 9 was 
nine days late, and there is no rule which would allow for 
constructive receipt more than five days earlier.  Even 
excluding the weekend period, the July 20, 2004 submission 
was not timely.  

The veteran was properly provided notice of his appellate 
rights.  There is no excuse for his failure to file a timely 
appeal.  Absent a timely substantive appeal, an appeal was 
not perfected on the denial of a higher rating for hammer toe 
deformity of the right foot, and the Board is without 
jurisdiction to adjudicate the claim.  The appeal is 
dismissed.

II.  Due Process Obligations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3).  The initial 
question that must be resolved is whether the Board has 
jurisdiction to consider the underlying issue of entitlement 
to DIC.  As noted by the United States Court of Appeals for 
the Federal Circuit, "it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
In this case, the Board concludes that its consideration of 
this issue does not violate the veteran's procedural rights.  
Given the potential jurisdictional defect in this case, the 
Board sent the veteran a letter in July 2006 advising him of 
this issue and of the laws and regulations governing timely 
substantive appeals.  The Board also asked him to respond 
within 60 days with written argument and/or evidence relevant 
to the issue, or a request for a hearing to present testimony 
on the issue.  38 C.F.R. § 20.101(d) (2006).  The veteran has 
not responded to the Board's letter.  


ORDER

A timely substantive appeal was not received as to the June 
2003 rating decision which denied the veteran's claim for an 
increased rating for a hammer toe deformity of the right 
foot; therefore, the appeal is dismissed.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


